Order entered August 17, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00789-CV

                              DORIS A. HOUSTON, Appellant

                                               V.

                       CITY OF DALLAS, SELF INSURED, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-05515-2017

                                            ORDER
       Before the Court are appellant’s August 6, 2018 motion for extension of time to file

notice of appeal and appellee’s August 15, 2018 motion to dismiss for want of jurisdiction. Both

were filed in response to our July 25, 2018 letter in which we informed the parties the appeal had

been filed late but within the fifteen-day grace period allowed under Texas Rule of Appellate

Procedure 26.3. See TEX. R. APP. P. 26.3.

       We GRANT the extension motion and DENY the motion to dismiss. See Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

       We note that by letter dated August 7, 2018, court reporter La Tresta Ginyard informed

us no record was taken in this case. Accordingly, as the clerk’s record has been filed, we

ORDER appellant’s brief be filed no later than September 17, 2018.

                                                      /s/   DAVID EVANS
                                                            JUSTICE